Action in negligence by Anne J. Wallace, who, while a passenger on the Hudson River boat, the Robert Fulton, slipped on linoleum and fractured the patella of her right knee; and by her husband to recover for loss of services and the cost of medical attention. The wife received a verdict for $5,000; the husband, for $1,500. They appeal from an order setting aside the verdicts and granting a new trial on the ground that the verdicts are against the weight of the evidence. Order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Johnston and Taylor, JJ.